Citation Nr: 0510417	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
prostate cancer, secondary to radiation exposure.

2.  Entitlement to service connection for colon cancer, 
secondary to radiation exposure.

3.  Entitlement to service connection for skin cancer, 
secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
prostate cancer, skin cancer, and colon cancer, secondary to 
radiation exposure.

In April 2004, the veteran testified before the undersigned 
at a personal hearing held at the RO.  A transcript of that 
hearing has been associated with the claims file.

The issue of entitlement to service connection for prostate 
cancer and colon cancer are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a letter of notice dated in April 1995, the RO 
informed the veteran of its decision to deny his claim for 
service connection for prostate cancer, as a result of 
radiation exposure, and of his right to appeal, but a timely 
appeal was not filed.

2.  Evidence added to the record since the April 1995 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and raises a 
reasonable possibility of substantiating the veteran's claim.

3.  The competent evidence of record does not demonstrate 
that the veteran has a current skin cancer disability that is 
causally related to his active service.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision, which denied service 
connection for prostate cancer, due to radiation exposure, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).  

2.  The evidence received since the April 1995 rating 
decision is new and material to reopen the veteran's claim 
for service connection for prostate cancer, due to radiation 
exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2004).

3.  Skin cancer was not incurred in, or aggravated by, active 
service..  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law, and its implementing regulations, eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  VA will also 
request that the claimant provide any evidence in their 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2004).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
However, this law also provides that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2004).  


Notice

A VA letter issued in August 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for service connection.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
and treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to these particular claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.




1.  New and Material Evidence -- Prostate Cancer

The Old Evidence

A VA hospital discharge summary dated in December 1994 
reveals that the veteran had an admitting diagnosis of 
adenocarcinoma of the prostate and underwent a bone scan.

In February 1995, the veteran underwent a genitourinary 
examination for compensation and pension purposes.  He stated 
that he was exposed to radiation when he was in World War II 
and felt that this may have added to his condition.  After an 
examination, the examiner diagnosed the veteran with 
adenocarcinoma of the prostate.  The examiner further opined 
that the veteran's prostate cancer was possibly due to the 
radiation exposure, but could have been related to many other 
things.  

The April 1995 Rating Decision 

By rating action dated in April 1995, the RO denied the 
veteran's claim for service connection for prostate cancer, 
secondary to radiation exposure on the basis that prostate 
cancer was not one of the disabilities related to radiation 
exposure and there was no evidence that the veteran's 
prostate cancer was related to radiation exposure during 
military service.

The September 2002 Rating Decision

By rating action dated in September 2002, the RO held that 
new and material evidence had not been received to reopen the 
veteran's claim for service connection for prostate cancer, 
due to radiation exposure.  It denied the reopened claim on 
the basis that there was no evidence that the veteran was 
diagnosed with or treated for the condition in service or 
that the veteran participated in any of the operations that 
would expose him to radiation risk activities, or worked in 
an occupational specialty that would expose him to radiation 
risk activities.

Additional Evidence

In the questionnaire for service connection for radiogenic 
diseases based on American occupation in Hiroshima or 
Nagasaki, Japan, received in September 2002, the veteran's 
claimed disabilities included prostate, colon and skin 
cancer.  He reported that he was exposed to ionizing 
radiation in 1945 in Osaka, Japan.

During the April 2004 Travel Board hearing, the veteran 
testified that while off duty, he went to Nagasaki soon after 
the explosions and bomb went off.  He related that while 
there he walked around, looked everything over, and took 
pictures.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5) (2004).

Analysis

The Board observes that in April 1995, the time at which the 
veteran's claim for prostate cancer due to exposure to 
radiation was filed and adjudicated, prostate cancer had not 
been statutorily classified as a "radiogenic disease."  
However, since that time it has been classified as such.  See 
38 C.F.R. § 3.311(b)(5)(2004).  The Board notes that that a 
change in law and regulation may be the functional equivalent 
of new and material, evidence, and may provide a basis for 
reopening a claim.  See, Akins v. Derwinski, 1 Vet. App. 228, 
230 (1991); Jensen v. Brown, 6 Vet. App. 27, 28 (1994).  As 
such, the Board finds the fact that prostate cancer is now 
statutorily considered a radiogenic disease to be evidence 
that relates to the unestablished fact of whether the 
veteran's prostate cancer is etiologically related to 
service, and raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim for service connection, secondary to 
radiation exposure is reopened.


2.  Service Connection -- Skin Cancer, secondary to radiation 
exposure

Factual Background

The veteran's service medical records are silent as to any 
complaint, treatment, or diagnosis of a skin disability.

In a January 2004 VA record, a VA examiner reported that the 
veteran told him that he was exposed to nuclear bomb 
radiation while stationed in Japan.  The examiner stated that 
over the years the veteran had developed numerous skin 
cancers, which may be a direct result of such exposure.

As noted, during the April 2004 hearing, the veteran 
testified that while off duty, he went to Nagasaki soon after 
the explosions and bomb went off.  He related that while 
there he walked around, looked everything over, and took 
pictures.

Criteria

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, to include leukemia and 
malignant tumors, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. See 38 U.S.C.A. §§ 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2004).  Second, "radiogenic diseases" may 
be service connected pursuant to 38 C.F.R. § 3.311 (2004).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  This concept will be discussed in 
greater detail immediately below.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract. 38 C.F.R. § 3.309(d)(2) (2004).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure. Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2004).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies. 38 C.F.R. § 
3.311(a)(2)(iii) (2004).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer. 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2004).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5) (2004).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Analysis 

The veteran asserts that service connection is warranted for 
skin cancer, secondary to radiation exposure.  In this 
regard, the Board notes that the record does not demonstrate 
that the veteran has a current skin cancer diagnosis.  The 
Board observes that in January 2004, a VA examiner indicated 
that the veteran had developed numerous skin cancers over the 
years.  However, the Board notes that such evidence is not 
probative as there is no supporting clinical evidence that 
such physician was a treating physician, that he reviewed the 
veteran's service medical records, or that his opinion was 
based only on anything more than a lay history provided to 
him by the veteran.  The Board observes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has skin 
cancer that is related to his active military service.  
Although the veteran asserts that he has skin cancer, the 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  It is 
pointed out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  

The Board points out that a VA examination or opinion is not 
necessary as the evidence of record does not suggest that the 
veteran currently suffers from skin cancer.  Further, there 
is otherwise no further development required with respect to 
this claim because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103(a)(2) (West 2002).  

The preponderance of the evidence is against the veteran's 
claim for service connection for skin cancer, secondary to 
radiation exposure.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for skin 
cancer, secondary to radiation exposure, is reopened; to this 
extent, the appellant's claim is granted.

Entitlement to service connection for skin cancer, secondary 
to radiation exposure, is denied.  




REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2)(2004).  

The veteran asserts that service connection is warranted for 
prostate cancer and colon cancer, due to exposure to ionizing 
radiation.  The record reflects that the veteran has been 
diagnosed and treated for both colon and prostate cancer.  
However, the Board observes that the RO has not confirmed 
that the veteran was exposed to radiation in service.  A 
Request for Information dated in September 2002 reveals that 
the RO began the verification process, but later cancelled 
the request.  Thus, the Board finds that the RO must obtain 
the veteran's service personnel records and attempt to verify 
if the veteran was exposed to radiation in service.

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 (2004) is a unique type of service connection 
claim, and that pursuant to that regulation, the VA must 
furnish the special assistance to the appellant provided for 
in the regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).  
In cases based on radiation exposure, a request for dose 
information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946. In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(i) - (iii). 

The Board notes that a dose estimate has not yet been 
obtained in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  As 
such, the Board finds that a dose estimate is warranted.

Finally, it appears that there may be pertinent medical 
evidence available that has not been associated with the 
claims folder.  For example, a VA medical records dated in 
September and December 2001 indicate that the veteran 
underwent a colon resection in September 2000 and/or 
September 2001, and records of this procedure are not 
currently in the file.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AMC for the action 
as follows:


1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
prostate and colon cancer and any 
residuals thereof, since his discharge 
from service.  This request should 
include information pertaining to a colon 
resection he underwent in September 2000 
and/or September 2001.

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri and request the veteran's 
service personnel records.

3.  The RO should obtain a dose 
assessment from the Defense Threat 
Reduction Agency (DTRA).  This assessment 
should be prepared under the DTRA's 
revised methodology, which was put into 
effect after May 8, 2003.

4.  After completing the above-mentioned 
development, the case should be referred 
to the VA Under Secretary for Benefits 
for further consideration in accordance 
with 38 C.F.R. § 3.311(c), including a 
request for an advisory medical opinion 
from the VA Under Secretary for Health, 
if found to be necessary.

5.  Thereafter, the RO should ensure that 
all of the development action has been 
conducted and completed in full to comply 
with the requirements set forth in 
Hilkert v. West, 11 Vet. App. 284 (1998) 
and 38 C.F.R. § 3.311.  If any 
development is incomplete, the RO should 
take appropriate corrective action.

6.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished with a supplemental 
statement of the case and should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


